Citation Nr: 1720650	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  11-17 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD) and sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1989 to December 1996 and from January 2005 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2016, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.

In September 2016, the Board denied higher ratings for sciatica of the right lower extremity.  At that time, the Board also remanded the hypertension claim for further development.


FINDING OF FACT

The Veteran's hypertension did not manifest during service, nor is it related to service or already service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain chronic diseases, including hypertension, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

Facts and Analysis

The Veteran contends that his blood pressure problems started in service, that there is a record of his high blood pressure during his service in Iraq, that VA providers started him on lisinopril in 2007 or 2008, and that he has hypertension that may be related to his service-connected PTSD and/or sleep apnea.  See Board hearing transcript at 7-12.  In his December 2012 notice of disagreement, the Veteran contends that a treatment record dated September 8, 2005, shows that he had a blood pressure reading of 130/90, which he asserts shows that his hypertension existed while he served on active duty.

The Board notes that post-service VA treatment records show that the Veteran has hypertension.  Thus, the Veteran has the claimed current disability.  However, the Veteran's service treatment records are negative for a diagnosis of hypertension.

The Veteran was afforded a VA examination in February 2014.  The examiner reported that the Veteran was diagnosed with benign essential hypertension in June 2008, which is consistent with the Veteran's assertion at the Board hearing regarding when VA providers started him on lisinopril.  After examination of the Veteran and his claims file, the examiner opined that the Veteran's hypertension is less likely than not proximately due to or the result of the service-connected PTSD.  In sum, the examiner explained that there is no secondary or proximate connection of the Veteran's hypertension to "a dubious PTSD condition" and that there is "NO EVIDENCE or reliable research or study to link an essential benign hypertensive condition to a psychologic disorder such as PTSD."

In compliance with the Board's September 2016 remand directives, the Veteran was afforded an October 2016 VA addendum opinion in order to obtain additional information regarding the medical circumstances of this case, concerning aspects that are too complex for a lay person.  The October 2016 examiner reviewed the Veteran's claims file, including all available records, and provided a negative nexus opinion, consistent with the February 2014 examiner's opinion.

The October 2016 examiner explained that, while the medical evidence is not sufficient to support a determination of a baseline level of severity of the Veteran's hypertension, the hypertension was not aggravated beyond its natural progression by any service-connected disability.  The examiner also explained that there is no credible or conclusive evidence in medical literature supporting that any of the Veteran's service-connected disabilities, to include PTSD and OSA (obstructive sleep apnea), are viable secondary causes for the onset of the Veteran's hypertension.

Regarding the Veteran's contention that a September 2005 blood pressure reading of 130/90 indicates that he had hypertension at that time, the examiner explained that this "episode is evidence of an acute situation at best," noting that the Veteran was being seen for a shoulder injury, which would most likely elevate the blood pressure.  Moreover, the examiner concluded that other blood pressure readings within that time period do not demonstrate a chronic hypertensive condition.  See generally, 38 C.F.R. § 4.104 , Diagnostic Code 7101 (indicating that hypertension for VA purposes must be confirmed by readings taken two or more times on at least three different days).  See also Gill v. Shinseki, 26 Vet. App. 386, 391 (2013).  The examiner further stated that there "is just no credible nexus that links [the Veteran's] hypertension to his service period" and concluded it is less likely than not that any hypertension had its onset during, or is otherwise related to, the Veteran's military service, or manifested within a year of separation from service.

After an in-person examination and/or a review of the Veteran's claims file, the examiners failed to provide positive nexus evidence.  The examiners provided the rationales for their negative nexus opinions.  Therefore, in view of these persuasive and probative expert medical opinions, the competent medical opinion evidence weighs against a nexus in this case.

The Board considered the lay evidence.  Medical evidence is not categorically required to establish an element of the claim, including the nexus element.  Here, the Board is not categorically rejecting lay evidence but, instead, finds that it is not sufficient to substantiate the claim.  Although the Veteran believes that he suffers from hypertension that is related to his military service, to include as secondary to service-connected disabilities, there is no indication that he has specialized training sufficient to render a competent opinion on the matter as such opinion requires medical expertise due to its complex nature.  Accordingly, the Veteran's opinion regarding the etiology and onset of his current hypertension is not competent evidence and is afforded no probative weight for the question of nexus.

Conversely, the VA examiners persuasively explained that the Veteran's hypertension did not have onset during service, including with consideration of the blood pressure reading identified by the Veteran.  Moreover, hypertension did not manifest to a compensable degree within one year of service.  Instead, the medical evidence shows a manifestation over two years after service.  The examiners also explained that the hypertension is not related to his service or any service-connected disability directly or on an aggravation basis, to include consideration of medical literature.  Thus, the secondary theory is essentially not a viable medical theory according to the medical experts.

In sum, the nexus element of the claim is not met on both a direct and secondary basis.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Therefore, service connection for hypertension is not warranted.


ORDER

Service connection for hypertension is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


